FILED
                           NOT FOR PUBLICATION                             APR 02 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10570

              Plaintiff - Appellee,              D.C. No. 2:11-cr-01243-SRB-4

  v.
                                                 MEMORANDUM*
ROBERT GENE WHITE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Argued December 11, 2014
                           Submitted December 22, 2014
                             San Francisco, California

Before: O’SCANNLAIN, FISHER, and HURWITZ, Circuit Judges.

       Robert White appeals his jury conviction of one count of Conspiracy to

Possess with Intent to Distribute Marijuana and Cocaine, one count of Conspiracy




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
to Launder Money Instruments, and three counts of Transactional Money

Laundering.

                                          I

      There was sufficient evidence to support White’s convictions. Evidence

included direct testimony from a co-conspirator, physical evidence connecting

White to the drug and money laundering conspiracies, White’s nervous behavior

when questioned by law enforcement, White’s repeated contact with multiple

members of the conspiracy, and White’s own purchases and financial transactions.

      In light of such evidence, construed in the light most favorable to the

government, a rational trier of fact could have found the essential elements of the

charged crimes beyond a reasonable doubt. United States v. Shetler, 665 F.3d
1150, 1163 (9th Cir. 2011).

                                          II

      The district court did not abuse its discretion by admitting evidence under

Federal Rule of Evidence 404(b) against White. The evidence was material and

similar to the charged crimes, was not too remote in time, and was itself supported

by sufficient evidence. United States v. Chea, 231 F.3d 531, 534 (9th Cir. 2000).

Moreover, given the court’s limiting instruction, the probative value of the 404(b)

evidence was not substantially outweighed by the risk of unfair prejudice. See id.

      AFFIRMED.